UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file No. 333-144597 TEAM NATION HOLDINGS CORPORATION (Exact name of registrant as specified in charter) Nevada 98-0441861 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) olorado Blvd Ste 400, Pasadena, CA 91101-2182 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of Wednesday August 10, 2011 there were1,044,492,271 shares of the registrant’s common stock, $.001 par value, outstanding. Table of Content Team Nation Holdings Corporation FORM 10-Q For the Quarterly Period Ended June 30, 2011 TABLE OF CONTENTS PART 1 — FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II — OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Default on Senior Securities 32 Item 4. Submission of Matters to Vote of Securities Holders 32 Item 5. Other Information 32 Item 6. Exhibits 33 SIGNATURES 34 Table of Content ITEM 1. FINANCIAL STATEMENTS Team Nation Holdings Corporation Consolidated Condensed Financial Statements As of June 30, 2011 and December 31, 2010 and For the Three-Month and Six-Month Periods Ended June 30, 2011 and 2010 Consolidated Condensed Financial Statements of Team Nation Holdings Corporation: Consolidated Condensed Balance Sheets as of June 30, 2011 (Unaudited)and December 31, 2010 2 Unaudited Consolidated Condensed Statements of Operations for the Three-Month and Six-Month periods ended June 30, 2011 and 2010 3 Unaudited Consolidated Condensed Statements of Cash Flows for the Six-Month periods ended June 30, 2011 and 2010 4 Notes to the Unaudited Consolidated Condensed Financial Statements 6 1 Table of Content Team Nation Holdings Corporation Condensed Consolidated Balance Sheets ASSETS June 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Prepaid expenses Total current assets Notes receivable related parties Accrued interest on JMJ note receivable - Title plant Software and leasehold improvements, net of accumulated amortization of $41,443 and $19,446 Deposits Total assets $ $ The accompanying notes are an integral part of the financial statements. 2 Table of Content Team Nation Holdings Corporation Condensed Consolidated Balance Sheets LIABILITIES AND SHAREHOLDER'S DEFICIT June 30, December 31, Current liabilities: Accounts payable - trade $ $ Accounts payable of abandoned discontinued ops Accrued director's fees - Affiliate payable Accrued liabilities Current portion of financing agreement Current portion of note payable Convertible notes payable - directors - Notes payable - related parties - Insurance note payable - Convertible debt obligation, net of discount of $198,542 and $862,182 Derivative liability Total current liabilities Financing agreement, net of current portion Convertible note payable, net of discount of $0 and $376,642 - Accrued interest on convertible note payable - Note payable, net of current portion - Total liabilities Commitments and contingencies (Note 11) Shareholder's deficit: Preferred stock ($0.001 stated value, 60 shares authorized and outstanding) 1 1 Common stock ($0.001 stated value, 5,000,000,000 shares authorized, 1,111,794,423 and 261,097,419 shares issued and outstanding) Additional paid in capital Stock subscription receivable - ) Accumulated deficit ) ) Total shareholder's deficit ) ) Total liabilities and shareholder's deficit $ $ The accompanying notes are an integral part of the financial statements. 3 Table of Content Team Nation Holdings Corporation Condensed Consolidated Statements of Operations For the Three Month Period Ended June 30, For the Six Month Period Ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) Management fees - related party $ Property reports - - Joint marketing - - - Total revenue Operating expenses: Title plant fees Search fees Processing and general Property report fees - - General and administrative Directors fees Management fees - related parties - Customer service expenses - 51 Selling expenses ) Total operating expenses Operating loss ) Other expense (income): Interest income ) Interest income - related parties ) Interest expense Other income ) - ) - Forgiveness of debt - JMJ ) - ) - Forgiveness of debt -related parties - ) - ) Accretion of debt discount Derivative liability income ) Income from operations before provision for income taxes Provision for income taxes ) Net income $ Net income per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the financial statements. 4 Table of Content Team Nation Holdings Corporation Condensed Consolidated Statements of Cash Flows For the Six Month Period Ended June 30, (unaudited) (unaudited) Cash flows (used in) provided byoperating activities: Net income $ $ Adjustments to reconcile net income to cash provided by (used in) operating activities: Amortization Shares issued for services Shares issued for related party management fees - Debt discount accretion Derivative liability income ) ) Directors fees used to satisfy notes receivable Gain on debt settlement - JMJ ) - Gain on debt forgiveness from related parties - ) Accrued interest income on stock subscription receivable ) Accrued interest expense on convertible debt obligation ) Related party notes receivable - accrued interest ) ) Decrease (increase) in assets: Prepaid expenses ) Due from affiliates - Deposits - ) Increase (decrease) in liabilities: Accounts payable ) Accrued liabilities ) Due to affiliate Accrued management fees - related party - Convertible related party debt obligations - Cash(used in) provided byoperating activities ) Cash flows used in investing activities: Purchase of software and improvements - ) Cash provided by (used in) investing activities - ) Cash flows used in financing activities: Bank overdraft - Proceeds from JMJ financing agreement - Payments made on financing agreement ) ) Payments made on note payable - ) Proceeds from loan payable - related party - Payments made on insurance note payable ) - Cash provided by (used in) financing activities ) Net decrease in cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $
